Citation Nr: 0938883	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  Right ear hearing loss is related to active military 
service.

2.  The evidence of record does not show a current diagnosis 
of left ear hearing loss for VA purposes.

3.  A foot disorder is not shown to have been present in 
service, or for many years thereafter, nor is it shown to be 
the result of any incident therein. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Left ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

3.  A bilateral foot disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100,  
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009);  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA  
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444  
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability;  
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information  
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A,  
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

The RO's December 2005 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (finding that where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of a VCAA notice followed by readjudication of the claim by 
the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (finding that the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's March 2006 
and June 2006 letters provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With these 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO also obtained a medical opinion 
concerning the presence of current bilateral hearing loss.  
While the RO did not obtain a medical opinion concerning the 
etiology of any foot disorder found, the RO was not required 
to obtain a medical opinion in this matter as there is no 
evidence of any foot disorder during service or for years 
after.  There is simply no evidence of record, other than the 
Veteran's own contentions, that a foot disorder is somehow 
related to his active duty service.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112. 

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claims herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); 


see also Dingess/Hartman, 19 Vet. App. at 486;  Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); ____ S.  Ct. ____, 
2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209). 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on each claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and  
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

I. Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss. He contends that while on active duty 
in September 1973 through September 1976, he was exposed to 
loud acoustic noises when he was aboard an aircraft carrier 
that held five-inch guns.

During an August 1973 audiological examination that was 
conducted during the Veteran's enlistment examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
5
LEFT
5
0
0
-
5

An August 1974 service treatment record noted the Veteran's 
complaint that he was having problems hearing.  It was noted 
that the Veteran "[w]as caught in pressure change and [was] 
unable to alleviate inner pressure."  It was further noted 
that a five-inch gun had been fired near the Veteran, and 
that he sustained a concussion and experienced tinnitus.  On 
a November 1974 audiogram, the following pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
15
10
10
30
20

The Veteran's September 1976 separation examination report 
noted that his ears were normal, and that whispered voice 
testing revealed results of 15/15, bilaterally.  On an 
audiological examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
5
0
0
15
10

Post-service, an August 1981 VA treatment record indicated 
that the Veteran's hearing was "well within the normal 
range, bilaterally."  It was further noted that his speech 
discrimination ability was excellent.  

In July 1986, the Veteran underwent a VA hearing screening.  
It was noted that hearing sensitivity was within normal 
limits from 500 Hz to 8000 Hz.  On an audiological 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
5
5
0
10
10

During a January 1987 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
0
0
0
10
10

It was noted that the Veteran's hearing was within normal 
limits, bilaterally.

On a December 1988 VA annual audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
5
0
0
10
5

In February 1990, the Veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
0
0
0
10
5

In December 1990, the Veteran underwent a VA audiological 
examination for high noise levels.  The examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
5
5
0
10
5

In December 1993, the Veteran underwent a VA annual hearing 
screening.  On examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
10
LEFT
0
5
0
20
10

In February 1996, the Veteran underwent a VA Employee Medical 
Surveillance.  On examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
15
15
LEFT
10
5
0
15
10

In February 2001, the Veteran underwent a VA annual hearing 
screening.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
15
LEFT
5
5
5
10
20

During an October 2002 VA annual employment examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
20
20
LEFT
0
5
5
15
10

During a May 2006 VA annual employment examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
35
LEFT
5
10
10
25
25

It was noted that the Veteran's right ear showed hearing 
within normal limits from 500 Hz to 8000 Hz with a mild 
sensorineural hearing loss from 3000 Hz to 4000 Hz, and the 
left ear showed hearing within normal limits from 500 Hz to 
8000 Hz.  

In May 2006, the Veteran underwent a VA examination in 
connection with his claim for service connection for 
bilateral hearing loss.  The Veteran reported "difficulty in 
background noise and groups."  He reported that he had been 
exposed to significant noise in the liquid cooling department 
and the engine room in the boiler plant at the Marion VA 
Medical Center where he was employed.  He further reported 
that while on active duty, he was standing in close proximity 
to a five-inch gun when it was fired.  The record reflects 
that the examiner reviewed the Veteran's claims file and 
noted his pertinent service history, to include the results 
of audiograms conducted throughout his military service.  On 
the authorized audiological evaluation conducted during the 
VA examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
30
LEFT
5
5
10
25
20

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The VA examiner diagnosed mild 
sensorineural hearing loss from 3000 Hz to 4000 Hz in the 
right ear, and borderline hearing thresholds at 3000 Hz in 
the left ear.  The VA examiner noted that the Veteran's 
speech recognition scores were excellent.  The VA examiner 
opined "[i]t is as least as likely as not that the Veteran's 
report of service-related noise exposure cannot be ruled out 
as a contributing factor to the recorded hearing loss."    

In January 2007, the Veteran underwent an annual audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
40
40
LEFT
10
10
15
25
25

In March 2008, the Veteran underwent a second VA audiological 
examination in connection with his claim for service 
connection for bilateral hearing loss.  The Veteran's claims 
file and medical records were reviewed.  The Veteran's chief 
complaints included increased bilateral hearing loss and 
"difficulty understanding speech in noisy environments and 
[in] groups."  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
35
30
LEFT
0
0
10
25
25

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The examiner diagnosed normal to mild 
sensorineural hearing loss in the right ear, and clinically 
normal hearing in the left ear. 

The Board finds that service connection for right ear hearing 
loss is warranted.  There is a current diagnosis of a right 
ear hearing disability for VA purposes.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Specifically, in May 2006, the 
puretone thresholds at 3000 Hz and 4000 Hz were 40 decibels.  
38 C.F.R. § 3.385.  The Veteran's VA treatment records and 
lay statements documented exposure to loud acoustic noise in 
service.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury).  Additionally, the 
medical evidence of record supports the finding of a nexus 
between an inservice incurrence of an injury, and the 
Veteran's current disability.  The May 2006 VA examiner 
opined "[i]t is as least as likely as not that 


the Veteran's report of service-related noise exposure cannot 
be ruled out as a contributing factor to the recorded hearing 
loss."  Although the January 2007 audiograms reported right 
ear impairment that did not meet the criteria for a hearing 
disability for VA purposes, a current disability will be held 
to exist if the disability is shown at anytime during the 
pendency of the appeal.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (finding that the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . 
. . even though the disability resolves prior to [VA's] 
adjudication of the claim").  Accordingly, service connection 
for right ear hearing loss is warranted.

With respect to left ear hearing loss, the evidence of record 
does not support entitlement to service connection for left 
ear hearing loss.  At no time was left ear hearing loss shown 
by the Veteran's service treatment records, and the evidence 
does not show current findings of impaired hearing in the 
left ear for VA purposes.  See Degmetich, 104 F.3d at 1333 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, in 
the absence of competent medical evidence that the Veteran's 
left ear hearing impairment meets the criteria for a hearing 
disability for VA purposes, the criteria for establishing 
service connection for left ear hearing loss have not been 
established.  38 C.F.R. §§ 3.303, 3.385.

The Veteran has provided competent and credible evidence that 
while on active duty in September 1973 through September 
1976, he was exposed to loud acoustic noises when he was 
aboard an aircraft carrier that held five-inch guns.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in some circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury); 
see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his personal knowledge).  However, the Veteran's 
statements are 


not competent evidence to show that his current left ear 
hearing impairment meets the requirements for a hearing 
disability for VA purposes that is related to his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the preponderance of the evidence is against the Veteran's 
claim for service connection for left ear hearing loss, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for left ear hearing 
loss is not warranted.  

II. Bilateral Foot Disorder

The Veteran is seeking service connection for a bilateral 
foot disorder.  He contends that he has pain in both feet, as 
well as plantar fasciitis on the right foot, which were 
incurred during military service.

The Veteran's service treatment records are completely 
negative for any complaints, diagnoses, or treatments for a 
bilateral foot disorder.  On the Veteran's September 1976 
separation examination report, it was indicated that his feet 
were "normal."  

Post-service, a July 1981 VA treatment record indicated that 
the Veteran was evaluated for safety shoes.  The VA treatment 
record noted that the Veteran had wide feet and that his 
shoes were causing him discomfort.  The VA doctor recommended 
the Veteran be provided "good quality shoes."  

A November 1984 VA treatment record indicated that the 
Veteran was again evaluated for safety shoes.  It was noted 
that "[the Veteran's] feet are of [double E] width.  Prison 
shoes cause discomfort to feet as they are not wide enough."  
The VA doctor recommended the Veteran be provided replacement 
shoes.

An April 2004 private treatment record noted the Veteran's 
complaints of foot and heel pain.  

A July 2007 private treatment record noted the Veteran's 
complaint of right heel pain and a diagnosis of "no 
spur/plantar fasciitis."  A private treatment record dated 
that same month noted that the Veteran's plantar fasciitis 
was resolving, and that he related he was "100 [percent] 
improved."  An August 2007 private treatment record noted 
the Veteran's complaint that "[the] right lateral side of 
[his] foot felt like a sock [was] [wadded] up inside [his] 
shoe."  It was further noted that the Veteran experienced 
pain on palpation of his right fifth metacarpophalangeal 
joint.  A December 2007 private treatment record noted the 
Veteran's complaint of worsening right plantar fasciitis.  It 
was also noted that the Veteran experienced pain on palpation 
of the right heel, and that "medial and plantar 
neurovascular status [was] intact [bilaterally]."  The 
assessment was right plantar fasciitis and tenosynovitis, and 
pain.  A private treatment record dated that same month 
indicated that the Veteran's right heel pain and right 
plantar fasciitis had improved.  Finally, January 2008 
private treatment records noted the Veteran's continued 
reports of improving right foot pain, and indicated that the 
right plantar fasciitis was resolved.  

During the Veteran's February 2008 hearing at the RO, he 
testified that while on active duty, he had to stand on a 
steel deck and wear special shoes while working on a liquid 
oxygen/liquid nitrogen plant, and that as a result, his feet 
began to bother him.  The Veteran also testified that 
sometime between 1981 and 1983, while working in the boiler 
plant at a VA hospital, he experienced problems with his 
feet, and subsequently sought treatment from two podiatrists, 
who treated him with injections, provided shoe inserts, and 
suggested he be fitted with a good quality shoe.  The Veteran 
further testified that his feet bothered him the past year, 
and that he had a diagnosis of plantar fasciitis on the right 
foot.  

The evidence of record does not support service connection 
for a right or left foot disorder.  First, a foot disorder 
was not shown at any point during the Veteran's military 
service or for many years thereafter.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303.  The 
first complaint of foot pain of record is dated in July 1981, 
during an evaluation for safety shoes.  However, a foot 
disorder was not diagnosed at that time.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself 


constitute a disability for which service connection may be 
granted).  Thereafter, the Veteran did not seek treatment for 
a foot disorder until April 2004, more than twenty-seven 
years after his discharge from service.  This period of time 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).

The Veteran has provided competent and credible evidence that 
he experienced problems with his feet in service.  
Specifically, the Veteran testified during his February 2008 
hearing at the RO that while on active duty, he had to stand 
on a steel deck and wear special shoes while working on a 
liquid oxygen/liquid nitrogen plant, and that as a result, 
his feet began to bother him.  See Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
some circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Layno, 6 Vet. 
App. at 469-70 (holding that a lay witness is competent to 
testify to that which the witness has actually observed and 
is within the realm of his personal knowledge).  However, the 
remaining evidence of record does not support a nexus between 
these inservice events and a current diagnosis of a foot 
disorder.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in service disease or injury and the current 
disability).  The record is completely negative for any 
medical evidence linking the Veteran's diagnosis of a right 
foot disorder to his military service.  See Hickson, 12 Vet. 
App. at 253.  The only records contained in the claims file 
that indicate a diagnosis of a right foot disorder, 
specifically, private treatment records dated in July 2007 
through January 2008, contain no indication that the right 
foot disorder was in any way related to the Veteran's 
military service.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b) (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a 
bilateral foot disorder is not warranted.  




ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for a bilateral foot disorder is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


